DETAILED ACTION
This Office Action is in response to Applicant’s RCE filed 02/23/2022.
Claims 1-2, 5-6, 8-17, and 23-28 are allowed.
Dependent claim 4 is canceled.
Independent claims 18 and 20 are canceled.
Claims 23-28 are new, of which claims 23 and 28 are independent.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 was filed after the Request for Continued Examination of 02/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. (The information disclosure statement formally incorporates the references provided in the Advisor Action of 12/14/2021 into the record.)

Statutory Review - 35 USC § 101
Claims 1-2, 5-6, and 8-17 are directed toward a system and have been reviewed.
Claims 1-2, 5-6, and 8-17 remain statutory, as the system includes hardware (a processor) as disclosed in ¶ 0062-0063 of the Applicant’s specification, “One or more processors 616 can be configured to coordinate with ... one or more dedicated resources 610, such as hardware blocks configured to perform certain specific functionality... the term "processor" as used herein can also refer 
Claims 1-2, 5-6, and 8-17 also perform a method that is directed to significantly more than an abstract idea based on currently known exceptions.
Claims 23-27 are directed towards a method and have been reviewed.
Claims 23-27 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claim 28 is directed toward an article of manufacture and have been reviewed.
Claim 28 appears to be statutory. The claim refers to a “computer-readable storage medium”; ¶ 00060 of the instant specification recites, “the term ‘computer-readable storage media’ excludes signals.” As a result, the article of manufacture can be seen to exclude transitory signals.

Allowable Subject Matter
Claims 1-2, 5-6, 8-17, and 23-28 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 23, and 28, upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.
Dependent claims 2, 5-6, 8-17, and 24-27 are allowed at least by virtue of their dependency on allowed independent claims.

Mau1, Rosenberg2, and Rowley3.

Mau teaches a query image (FIG. 8, ¶ 0217, ele. 800-805, 820) and identifying images within a database that are the most similar to the query image, presenting the user with the results and pulling any text-based image tags from their metadata to combine, rank, and present the most relevant descriptors for the results.
Mau continues (FIG. 8, ¶ 0217 and FIG. 17, ¶ 0268) by allowing a user to combine those text-based image tags to their search to start a new search and to allow a user selection of relevant images and/or metadata to facilitate a further text search.
Further, Mau teaches in ¶ 0218 taking resulting images from both an image recognition search and a text search against a database of image metadata, combining the resulting images, and presenting them back to the user in FIG. 14.

Rosenberg teaches (col. 11, line 26-51) a query image being associated with a label and selecting training images based on image search results for the text. Users may utilize their user devices to classify training images relative to a query image. Triplets of images can be presented to a user to allow a user to select the most visually similar image to the query image. Rosenberg eventually teaches (col. 6, line 33-60) extracting high confidence labels and using a subset of these to perform text queries for image searches.

Rowley teaches (FIG. 1A, col. 6, line 54-col. 7, line 29) returning one or more labels that describe a topic of a query image or are otherwise semantically related to the query image.


The resulting claim limitations appear to be directed to taking a query image, generating a first type of image annotations by image searching and using a first vocabulary (derived from the textual metadata of those retrieved images) with “visualness scores” above a threshold as the first type of image annotations, generating a second type of image annotations by inputting the query image to a model trained with a second vocabulary at least somewhat different from the first vocabulary and using that output as the second type of image annotations, then ultimately integrating, ranking, and outputting both types of image annotations.

The preceding is but a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner concludes that the cited references used in the previous rejection cannot be reasonably combined with other references in order to render the claims obvious as currently amended. 

The prior art does teach a portion of the required elements but does not appear to fully address trimming a vocabulary (determined from labels or tags for images identified in an image search) based on a threshold relation of terms to visual image content, the trimmed vocabulary considered a first set of image annotations – as well as doing so alongside using a second and different vocabulary to train a model used to retrieve a second set of image annotations and integrating and ranking both sets of image annotations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hohwald et al., U.S. Patent Application Publication No. 2018/0189325, “Clustering Search Results Based on Image Composition,” FIG. 3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        February 24, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Mau, U.S. Patent Application Publication No. 2016/0196350
        2 Rosenberg et al., U.S. Patent No. 8,429,173
        3 Rowley et al., U.S. Patent No. 8,782,077